DENIED and Opinion Filed February 20, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01625-CV

                              IN RE MARGIE CLARK, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-1043-W

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Stoddart
                                  Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its December 2, 2014 “Order on Motion to Reinstate And Motion to Strike

Motion to Reinstate” and order the trial court to grant her “Motion to Reinstate in the Suit

Affecting the Parent-Child Relationship.” Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude the relator has failed to establish a

right to relief. We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                   / Craig Stoddart/
                                                   CRAIG STODDART
141625F.P05                                        JUSTICE